Title: Tobias Lear to Henry Knox, 10 July 1792
From: Lear, Tobias
To: Knox, Henry



United States [Philadelphia] July 10th 1792

By the President’s command T. Lear has the honor to return to the Secretary of War the enclosed letters from Governors Lee & Telfair which have been submitted to the President, and to inform the Secretary that the President requests that any answer to these letters which may require his inspection, may be submitted to him by twelve o’clock tomorrow, as he intends setting out for Virginia in the afternoon.

Tobias LearSecretary to the President of the United States.

